 1   LINDSAY HUTNER (SBN 238998)
     TAYANAH MILLER (SBN 299123)
 2   GREENBERG TRAURIG, LLP
     Four Embarcadero Center, Suite 3000
 3   San Francisco, CA 94111
     Telephone: (415) 655-1300
 4   Facsimile: (415) 358-8139
     hutnerl@gtlaw.com
 5   millerta@gtlaw.com

 6   Attorneys for Defendant
     ALLEGIANT AIR, LLC
 7

 8

 9                                UNITED STATES DISTRICT COURT
10                              EASTERN DISTRICT OF CALIFORNIA
11

12   MICHELLE BUDWIG, an individual              CASE NO. 1:18-CV-01068-LJO-EPG

13         Plaintiff,

14   v.                                          STIPULATION AND ORDER TO EXTEND
                                                 THE PARTIES’ LAST DAY TO COMPLETE
15   ALLEGIANT AIR, LLC; and DOES 1 to 100,      NON-EXPERT DISCOVERY
     inclusive,
16                                               (ECF No. 24)
           Defendants.
17

18
19

20

21

22

23

24

25

26
27

28

30
                  STIPULATION AND ORDER TO EXTEND THE PARTIES’ LAST DAY TO COMPLETE
                                       NON-EXPERT DISCOVERY
31
 1   TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD

 2          Defendant ALLEGIANT AIR, LLC and Plaintiff MICHELLE BUDWIG (collectively the

 3   “Parties”) by and through their respective counsel of record, hereby agree and stipulate as follows:

 4          On December 21, 2018, the Court entered a Scheduling Conference Order (“Order”) (Dkt. 12),

 5   setting the following deadlines and dates:

 6

 7                          Event                                                  Date

 8    Initial Disclosures                                  January 11, 2019
 9    Non-Expert Discovery Cut-Off                         September 13, 2019
10    Expert Disclosure                                    October 15, 2019
11    Rebuttal Expert Disclosure                           November 14, 2019
12    Expert Discovery Cut-Off                             January 10, 2020
13    Dispositive Motion Filing Deadline                   February 18, 2020
14    Mid-Discovery Conference                             June 26, 2019
15    Pretrial Conference                                  June 25, 2020
16    Jury Trial                                           August 25, 2010
17

18          On June 4, 2019, the Parties participated in a pre-settlement conference call regarding a
19   Settlement Conference scheduled for June 13, 2019. In light of the significant numerical difference
20   between Plaintiff’s settlement demand and Defendant’s response thereto, the Court postponed the
21   Settlement Conference to October 15, 2019.
22          On June 26, 2019, the Parties participated in a Mid-Discovery Status Conference with Magistrate
23   Judge Grosjean, where the Parties discussed the potential need to extend the non-expert discovery cut-off
24   date beyond September 13, 2019. The Court modified the December 21, 2018, Scheduling Conference
25   Order as follows:
26
27

28
                                                   2
30                 STIPULATION AND ORDER TO EXTEND THE PARTIES’ LAST DAY TO COMPLETE
                                        NON-EXPERT DISCOVERY
31
 1
                            Event                                                     Date
 2
      Expert Disclosure                                      November 15, 2019
 3
      Rebuttal Expert Disclosure                             December 18, 2019
 4
      Expert Discovery Cut-Off                               January 31, 2020
 5
     The Court did not modify any other previously set dates at that time.
 6
            The Parties, now, jointly stipulate and request of this Court that the deadline for completion of
 7
     non-expert discovery should be extended from September 13, 2019 to October 30, 2019, in order to
 8
     allow the Parties to complete necessary depositions.
 9
            The Parties request no other modifications to the Scheduling Conference Order.
10
            This stipulation is made for good cause and not for the purpose of delay.
11
            NOW, THEREFORE, IT IS AGREED AS FOLLOWS:
12
            1.      The Parties deadline for completion of non-expert discovery should be extended from
13
     September 13, 2019 to October 30, 2019.
14
     IT IS SO STIPULATED:
15

16
     Dated: __________________                    TOMASSIAN, PIMENTEL & SHAPAZIAN
17

18                                                BY:                      ______
                                                            Larry Shapazian
19                                                          Attorneys for Plaintiff

20
     Dated: ___________________                   GREENBERG TRAURIG, LLP
21

22                                                BY:                      _______
                                                            Lindsay E. Hutner
23                                                          Attorneys for Defendant
                                                            ALLEGIANT AIR, LLC.
24

25

26
27

28
                                                  3
30                STIPULATION AND ORDER TO EXTEND THE PARTIES’ LAST DAY TO COMPLETE
                                       NON-EXPERT DISCOVERY
31
 1                                                 ORDER

 2         The Court, having review the Stipulation of the parties (ECF No. 24) and finding good cause,
 3   hereby ORDERS as follows:
 4         1.     The Parties’ deadline to complete non-expert discovery is extended from September 13,
 5   2019 to October 30, 2019.
 6
     IT IS SO ORDERED.
 7

 8      Dated:    September 12, 2019                       /s/
                                                    UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                 4
30               STIPULATION AND ORDER TO EXTEND THE PARTIES’ LAST DAY TO COMPLETE
                                      NON-EXPERT DISCOVERY
31
